COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              TAI SHARROCK
                                                                                     MEMORANDUM OPINION *
              v.     Record No. 1033-12-3                                                PER CURIAM
                                                                                        OCTOBER 9, 2012
              SHENANDOAH VALLEY DEPARTMENT
               OF SOCIAL SERVICES


                              FROM THE CIRCUIT COURT OF THE CITY OF WAYNESBORO
                                            Humes J. Franklin, Jr., Judge

                               (S. Scott Baker, on brief), for appellant.

                               (James B. Glick; Stephanie Cangin, Guardian ad litem for the
                               minor child; Vellines, Glick & Whitesell, P.L.C., on brief), for
                               appellee.


                     Tai Sharrock (hereinafter “mother”) appeals the termination of her residual parental rights

              to her child, T.T. She maintains the trial court erred in finding that the Shenandoah Valley

              Department of Social Services (hereinafter “DSS”) met its burden by clear and convincing

              evidence to terminate mother’s residual parental rights to her child.

                     Mother presents no argument in support of her assignment of error. Instead, she offers

              only a conclusory statement that DSS “failed to prove by clear and convincing evidence that

              termination is in the best interests of the child, and the requisite statute [§ ]16.1-283.”

              “Statements unsupported by argument, authority, or citations to the record do not merit appellate

              consideration. We will not search the record for errors in order to interpret appellant’s

              contention and correct deficiencies in a brief.” Buchanan v. Buchanan, 14 Va. App 53, 56, 415

              S.E.2d 237, 239 (1992).

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Furthermore, mother has failed to include a transcript of the termination hearing or a

statement of facts in the record on appeal. As mother maintains DSS failed to present sufficient

evidence to support termination of her residual parental rights, either a transcript or a statement

of facts is indispensable to a determination of the assignment of error. See Anderson v.

Commonwealth, 13 Va. App. 506, 508-09, 413 S.E.2d 75, 76-77 (1992); Turner v.

Commonwealth, 2 Va. App. 96, 99-100, 341 S.E.2d 400, 402 (1986). Accordingly, we

summarily affirm the decision of the trial court. See Rule 5A:27.

                                                                                           Affirmed.




                                                -2-